Citation Nr: 0730044	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
right ear hearing loss.

2.  Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 26, 1974 to 
September 18, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In October 2002, 
the RO denied entitlement to an evaluation in excess of 0 
percent for right ear hearing loss.  The RO denied 
entitlement to non-service connected pension benefits in 
December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran did not report for his scheduled June 2007 Board 
hearing at the RO.    Evidence of record suggests, however, 
that notice of the hearing was sent to the wrong address.  
March 2006 VA correspondence notes the veteran's Apartment 
number as 198.  The notice of the hearing was sent to 
Apartment number 197.  Of note is the fact that the veteran 
also reportedly failed to report to a March 2007 VA 
examination; and it appears the notice of the examination 
also was sent to Apartment number 197.  In July 2007, the 
veteran submitted a letter indicating that he did not receive 
the notice of his Board hearing and asked to be re-scheduled.

The Veterans Law Judge before whom the veteran was scheduled 
to appear advised that a motion for a new hearing would not 
be granted without good cause, as long as the notice was sent 
to the last known address of record; but that, if the notice 
was not sent to the last known address of record, the veteran 
should be afforded a hearing.  Accordingly, another Travel 
Board hearing should be scheduled.  The address used for 
notice of the hearing should include Apartment/Room Number 
198.  

This appeal is, therefore, REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.  The 
address used should include Apartment/ 
Room Number 198.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



